Exhibit 17.2 Federated MDT Small Cap Value Fund a portfolio of Federated MDT Series PROXY FOR THE MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 5, 2010 KNOW ALL PERSONS BY THESE PRESENTS that the undersigned shareholders of the Federated MDT Small Cap Value Fund (the "Fund"), a portfolio of Federated MDT Series(the "Trust"), hereby appoint Todd Zerega, Sarah Eddy, Terri Kerr, Cathy Ryan and Tara Raposa or any one of them, with the power of substitution of each, to vote all shares of the Fund which the undersigned is entitled to vote at the Special Meeting of
